DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to communications:  The application filed 11/7/2019, a continuation reissue of application 15/177,995 (now RE47736), itself a reissue application 13/521,304 (issued 6/10/2014 as US Pat 8,750,154), and the amendment of 11/14/2022.

Claims 1-28 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 11/7/2019 canceling claims 1-28 (all issued claims), and adding new claims 29-38.  By way of further amendments, claims 29, 31, 32, and 34-38 are pending.

This action is Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,750,154 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Amendment
The amendment filed 11/14/2022 proposes amendments to the specification that do not comply with 37 CFR 1.177(a), which sets forth the manner of making amendments in reissue applications.  
The amendment of 11/14/2022 amends the first paragraph of the specification as to multiple reissue applications over the underlying patent. However, the amendment does not provide information as to the multiple reissue applications as well as their application control numbers, relationship, and filing dates in the first sentence of the disclosure as required by 37 CFR 1.177(a).
The Examiner suggests language such as “More than one reissue has been filed for this patent; the instant application number 16/676,916, filed 11/7/2019 is a continuation reissue of application number 15/177,995, filed 6/9/2016 as an application for reissue of U.S. Patent No. 6,750,154 based on application number 13/521,304 filed 7/21/2011, now Re47,736.” It is noted that the Examiner made this recommendation in the previous action, however the current amendment does not use the semicolon suggested and instead separates the statement into several sentences instead of one as required.
A supplemental paper correctly amending the reissue application is required. 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or a similar placeholder term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “controller…configured to receive…identify[]…and transmit” in claims 32 and 37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 29 and 31 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable over US Pat 8,971,933 to Kitazoe et al. (“Kitazoe”) in view of US Pat 8,538,423 to Huang et al., both of record.
As to claim 29, Kitazoe discloses
A method performed by a mobility management entity in a communication system, the method comprising:
	Kitazoe discloses a MME in a core network of a wireless communication system. Kitazoe at FIGS 1 and 11, col. 3 ll. 30-42 col. 9 ll. 5-7 and 55-57.

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale

receiving, from a terminal via a base station, a request message includes information on an extended discontinuous reception (DRX);
	Kitazoe discloses that the MME receives an attach request message from a terminal via an eNB. Kitazoe at FIGS 3A and 3B, element 1 and at col. 4 l. 63-col. 5 l. 26.
	Kitazoe discloses that the attach request message may include information identifying a DRX cycle. Kitazoe at col. 4 ll. 63-67. Kitazoe further discloses that the DRX cycle identified by the UE may be a regular length DRX cycle, or an extended cycle. Id. at 4 ll. 7-38 and col. 3 ll. 63-66. Kitazoe further discloses that in such case, the MME identifies the information as to the length of the cycle. Id. at col. 4 l. 67-col. 5 l. 3.
transmitting, to the base station, a paging message for the terminal…
Kitazoe discloses sending a message to the terminal including information on the DRX cycle. Kitazoe at FIG 7, col. 3 ll. 17-18 and col. 7 l. 23-col. 8 l. 6. This would be sent first to the eNB for delivery. Id. at FIG 1. Kitazoe further discloses sending a paging message to the terminal from the core network (MME). Id. and at FIG 5, noting step 518, and further at col. 3 ll. 43-62, col. 1 ll. 50-60. The message would occur according to the DRX. Id.
wherein the request message is received during a procedure for network registration of the terminal.
	Kitazoe discloses that the request is an attach request, which is during network registration.
Kitazoe does not disclose specifically identifying whether a base station supports an extended DRX cycle. Kitazoe does disclose comparing the BS DRX it to the CN DRX length in order to make a decision (Kitazoe at FIG 5 and 6), that is to say, if the mobile requests a CN DRX, it may be determined that the CN DRX is longer than the Base Station DRX, which implies that the Base Station cannot support the longer one.
Huang, in an analogous art, discloses a network including a MME. Huang at FIGS 1, 3A and 3B. Huang discloses that the network end (CN including MME) may define DRX length, and that a Base Station may have its own DRX length, and further that if the UE requires a DRX that is longer than what a Base Station may support, the network responds with a change to DRX length.  Id. at col. 9 l. 35-col. 10 l. 2.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kitazoe in such a manner. Kitazoe discloses comparing network- and Base Station-supported DRX lengths and determining which may be utilized, and Huang discloses specifically determining if a Base Station can support a longer DRX. Such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to the limitation requiring the paging message include information on eDRX in response to eDRX being supported in the base station, while Kitazoe discloses that the message would occur according to the DRX, that is, would be done according to the DRX that the base station supports (Kitazoe at FIG 7, col. 3 ll. 17-18 and col. 7 l. 23-col. 8 l. 6), the Examiner notes that the limitation as to such specifics in a paging message being responsive to the determination is contingent on the determination. As claim 29 is a method claim, it is thus not necessary for the prior art to meet such contingent limitations in order to read on the claim. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential), and MPEP 2111.04(II). The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed when the condition is not met. Thus the teachings of Kitazoe in view of Huang and Lee above are sufficient to meet the claim.
Further as to claim 31, Kitazoe discloses that the extended DRX is a cycle the terminal desires and is a long cycle. Kitazoe at col. 4 ll. 63-67.


Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable over US Pat 8,971,933 to Kitazoe et al. (“Kitazoe”) in view of US Pat 8,538,423 to Huang et al. and WO2008/0133469 to Lee et al., all of record.
As to claim 32, Kitazoe discloses:
A mobility management entity in a communication system, the mobility management entity comprising:
	Kitazoe discloses a MME in a core network of a wireless communication system. Kitazoe at FIGS 1 and 11, col. 3 ll. 30-42 col. 9 ll. 5-7 and 55-57.

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale


a transceiver: and
	Kitazoe discloses the MME comprises a communication unit 1154. Kitazoe at FIG 11 and col. 9 ll. 55-63. This is read as a transceiver.

    PNG
    media_image2.png
    387
    178
    media_image2.png
    Greyscale

	Furthermore, in LTE systems, the eNB is connected to the MME via S1 signaling over a suitable data link layer i.e. Ethernet, which inherently uses a transceiver to connect.
a controller coupled with the transceiver and configured to:
	Kitazoe discloses that the MME comprises a controller/processor. Kitazoe at FIG 11 cited above, element 1150 and at col. 9 ll. 55-63. Furthermore, a Mobility Management Entity in a LTE system inherently comprises a processor to perform communications functions.
receive, from a terminal, a request message including information on an extended discontinuous reception (DRX);
	Kitazoe discloses that the MME receives an attach request message from a terminal. Kitazoe at FIGS 3A and 3B, element 1 and at col. 4 l. 63-col. 5 l. 26.
	Kitazoe discloses that the attach request message may include information identifying a DRX cycle. Kitazoe at col. 4 ll. 63-67. Kitazoe further discloses that the DRX cycle identified by the UE may be a regular length DRX cycle, or an extended cycle. Id. at 4 ll. 7-38 and col. 3 ll. 63-66. Kitazoe further discloses that in such case, the MME identifies the information as to the length of the cycle. Id. at col. 4 l. 67-col. 5 l. 3.
transmit, to a base station, a […] message for the terminal, the […] message including information on a cycle associated with the extended DRX cycle…;
Kitazoe discloses sending a message to the terminal including information on the DRX cycle. Kitazoe at FIG 7, col. 3 ll. 17-18 and col. 7 l. 23-col. 8 l. 6. This would be sent first to the eNB for delivery. Id. at FIG 1. The message would occur according to the DRX, that is, would be done according to the DRX that the base station supports. Id.
wherein the request message is received during a procedure for network registration of the terminal.
Kitazoe discloses an attach request, which, in 3GPP systems, is a term used to describe network registration.
Kitazoe does not disclose that the message is a paging message, although Kitazoe does disclose paging the UE, and that paging messages may be utilized to inform the UE as to system information. Id. noting step 518, and further at col. 3 ll. 43-62.
Kitazoe does not disclose specifically identifying whether a base station supports an extended DRX cycle or that the message for the terminal includes eDRX information in response to the determination. Kitazoe does disclose comparing the BS DRX length to the CN DRX length in order to make a decision (Kitazoe at FIG 5 and 6), that is to say, if the mobile requests a CN DRX, it may be determined that the CN DRX is longer than the Base Station DRX, which implies that the Base Station cannot support the longer one. Kitazoe further states that the other DRX may be longer instead, thus in such a case it is implied that the Base Station can support the long cycle.
Huang, in an analogous art, discloses a network including a MME. Huang at FIGS 1, 3A and 3B. Huang discloses that the network end (CN including MME) may define DRX length, and that a Base Station may have its own DRX length, and further that if the UE requires a DRX that is longer than what a Base Station may support, the network responds with a change to DRX length.  Id. at col. 9 l. 35-col. 10 l. 2.
Lee dislcoses an analogous art, namely a radio communication system for a UE. Lee at ¶¶4-17. Lee discloses use of a short or long DRX. Id. at ¶18. Further, the system may update determine a new DRX which may be provided to the UE in a message in a similar manner as Kitazoe, wherein it may further be a paging message. Id. at ¶76.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kitazoe in such a manner. Kitazoe discloses comparing network- and Base Station-supported DRX lengths and determining which may be utilized, and Huang discloses specifically determining if a Base Station can support a longer DRX. One of ordinary skill in the art would have looked to Lee to determine how the DRX information may be provided in other ways to make it aware of the cycle as to paging the UE. Such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 34, Kitazoe discloses that the extended DRX is a cycle the terminal desires and is a long cycle. Kitazoe at col. 4 ll. 63-67.


Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitazoe et al. in view of US Pat 7,020,477 to Cramby et al., of record.
As to claim 35, Kitazoe discloses
A method performed by a terminal in a communication system, the method comprising:
	Kitazoe discloses a network of a wireless communication system. Kitazoe at FIGS 1 and 11, col. 3 ll. 30-42 col. 9 ll. 5-7 and 55-57. UE 110 is considered a terminal as to the claim.

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale


transmitting, to a mobility management entity via a base station, a request message including information on an extended DRX cycle…;
	Kitazoe discloses that the MME receives an attach request message from a terminal. Kitazoe at FIGS 3A and 3B, element 1 and at col. 4 l. 63-col. 5 l. 26. This would be sent first to the eNB for delivery. Id. at FIG 1.
	Kitazoe discloses that the attach request message may include information identifying a DRX cycle. Kitazoe at col. 4 ll. 63-67. Kitazoe further discloses that the DRX cycle identified by the UE may be a regular length DRX cycle, or an extended cycle. Id. at 4 ll. 7-38 and col. 3 ll. 63-66. Kitazoe further discloses that in such case, the MME identifies the information as to the length of the cycle. Id. at col. 4 l. 67-col. 5 l. 3.
Identifying whether a paging message is received from the base station within a paging occasion associated with the extended DRX cycle;
Kitazoe does disclose paging the UE within a paging occasion associated with a determined DRX. Kitazoe at FIG 5 (noting step 518) and col. 7 ll. 38-50, and further at col. 3 ll. 50-53. In this case, the UE would inherently identify reception of the message as a necessary part of the reception.
wherein the request message is transmitted during a procedure for network registration of the terminal.
Kitazoe discloses an attach request, which, in 3GPP systems, is a term used to describe network registration.
	Kitazoe discloses that the UE is aware of system information as to support for extended DRX, and uses said information in its determination to send the request message. Id. at col. 5 ll. 59-67. However, Kitazoe is silent as to how the UE necessarily obtains the information, and thus fails to disclose receiving such from a base station prior to sending the request message.
	Cramby discloses an analogous art, namely DRX in a mobile system, whereby a UE negotiates a DRX cycle length when connecting to the system. The UE sends requested DRX parameters in an attach request, and further receives core-network specific DRX information from the CN via system information. Cramby at col. 1 ll. 60-col. 2 l. 28. Cramby specifies that the UE, similar to Kitazoe, determines a DRX to request, and that such is subsequently provisioned to the network in an attach request, thus the CN must provide the DRX parameters beforehand. Id. at col. 3 l. 42-col. 4 l. 3 and col. 14 ll. 5-23. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kitazoe in such a manner. The two references are analogous art, in that they both teach very similar systems for establishing communications between a network system and a UE. Kitazoe specifies that a message may be sent to the UE as to DRX, and also that paging messages may be used to update UEs as to system information. Kitazoe disclsoes that each network may have a determined DRX (Kitazoe at col. 4 ll. 1-6), and thus one of ordinary skill in the art would understand the need to make the UE aware of the various DRXs used in its determination. Thus providing the information to the UE would aid in “ensur[ing] that the requirements of both RAN 120 and core network 130 can be satisfied”, as stated by Kitazoe. Id.  Doing so would have been an example of applying a known technique to a known method ready for improvement to yield predicable results. MPEP 2143(I)(D), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 36, Kitazoe discloses that the extended DRX is a cycle the terminal desires and is a long cycle. Kitazoe at col. 4 ll. 63-67.


As to claim 37, Kitazoe discloses
A terminal in a communication system, comprising:
	Kitazoe discloses a network of a wireless communication system. Kitazoe at FIGS 1 and 11, col. 3 ll. 30-42 col. 9 ll. 5-7 and 55-57. UE 110 is considered a terminal as to the claim.

    PNG
    media_image1.png
    399
    664
    media_image1.png
    Greyscale


a transceiver; and
a controller coupled with the transceiver and configured to:
	Kitazoe discloses that the UE includes a transceiver 1122/1126 and connected controller 1130. Kitazoe at FIG 11 and at col. 9 ll. 5-37.
transmit, to a mobility management entity via a Node B, a request message including information on an extended DRX cycle…;
	Kitazoe discloses that the MME receives an attach request message from a terminal. Kitazoe at FIGS 3A and 3B, element 1 and at col. 4 l. 63-col. 5 l. 26. This would be sent first to the eNB for delivery. Id. at FIG 1.
	Kitazoe discloses that the attach request message may include information identifying a DRX cycle. Kitazoe at col. 4 ll. 63-67. Kitazoe further discloses that the DRX cycle identified by the UE may be a regular length DRX cycle, or an extended cycle. Id. at 4 ll. 7-38 and col. 3 ll. 63-66. Kitazoe further discloses that in such case, the MME identifies the information as to the length of the cycle. Id. at col. 4 l. 67-col. 5 l. 3.
identify whether a paging message is received from the base station within a paging occasion associated with the extended DRX cycle;
Kitazoe does disclose paging the UE within a paging occasion associated with a determined DRX. Kitazoe at FIG 5 (noting step 518) and col. 7 ll. 38-50, and further at col. 3 ll. 50-53. In this case, the UE would inherently identify reception of the message as a necessary part of the reception.
wherein the request message is transmitted during a procedure for network registration of the terminal.
Kitazoe discloses an attach request, which, in 3GPP systems, is a term used to describe network registration.
	Kitazoe discloses that the UE is aware of system information as to support for extended DRX, and uses said information in its determination to send the request message. Id. at col. 5 ll. 59-67. However, Kitazoe is silent as to how the UE necessarily obtains the information, and thus fails to disclose receiving such from a base station prior to sending the request message.
	Cramby discloses an analogous art, namely DRX in a mobile system, whereby a UE negotiates a DRX cycle length when connecting to the system. The UE sends requested DRX parameters in an attach request, and further receives core-network specific DRX information from the CN via system information. Cramby at col. 1 ll. 60-col. 2 l. 28. Cramby specifies that the UE, similar to Kitazoe, determines a DRX to request, and that such is subsequently provisioned to the network in an attach request, thus the CN must provide the DRX parameters beforehand. Id. at col. 3 l. 42-col. 4 l. 3 and col. 14 ll. 5-23. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kitazoe in such a manner. The two references are analogous art, in that they both teach very similar systems for establishing communications between a network system and a UE. Kitazoe specifies that a message may be sent to the UE as to DRX, and also that paging messages may be used to update UEs as to system information. Kitazoe disclsoes that each network may have a determined DRX (Kitazoe at col. 4 ll. 1-6), and thus one of ordinary skill in the art would understand the need to make the UE aware of the various DRXs used in its determination. Thus providing the information to the UE would aid in “ensur[ing] that the requirements of both RAN 120 and core network 130 can be satisfied”, as stated by Kitazoe. Id.  Doing so would have been an example of applying a known technique to a known method ready for improvement to yield predicable results. MPEP 2143(I)(D), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 38, Kitazoe discloses that the extended DRX is a cycle the terminal desires and is a long cycle. Kitazoe at col. 4 ll. 63-67.





Response to Arguments
Patent Owner provides arguments in his Response of 11/14/2022.
As to the objection to the specification under 37 CFR 1.771(a), the Examiner upholds the objection, and provides above, in response to a request from Patent Owner, exemplary language for the first sentence of the disclosure.

As to the rejection of claim 29 over Kitazoe in view of Huang (pp. 7-88 of Remarks), note the new ground of rejection above in view of the amendment. That said, it is noted that the specific requirement of the message to the UE containing information on a long cycle is contingent and needs not be met by the combination of references. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential), and MPEP 2111.04(II), cited above.
Note further that Kitazoe speaks of ensuring that the network can support the DRX cycle the UE wishes to use it. Kitazoe at col. 1 ll. 61-64. Likewise, legacy core networks may not support an indication that the RAN DRX can be ignored for the CN one. Id. at col. 5 ll. 33-47 describing FIGS 3A and 3B. Lastly, the CN DRX may be shorter than the RAN one, in which case the RAN DRX is long. Kitazoe at col. 7 ll. 27-37, noting that the first network with the longer DRX may, in fact, be a Base Station. 

As to the rejection of claim 32 over Kitazoe in view of Huang (p. 8 of Remarks), note the new ground of rejection above in view of the amendment. That said, Patent Owner asserts that Kitazoe fails to disclose a paging message for the terminal including information on a non-extended DRX cycle having a maximum length in case the BS does not support extended DRX. This, however, is not claimed. Rather, claim 32 recites transmitting a message for the terminal including information on a cycle associated with extended DRX when support is identified. This is disclosed by Kitazoe and Lee as shown above; Kitazoe discloses the CN comparing DRX lengths, including that of a BS, to determine which one works best for the UE. This of course implies knowing that the DRX requested by the UE even works with the BS. Huang shows a step of determining if a BS can indeed support a DRX cycle requested by a UE, and Lee discloses using a paging message to provision the information.

As to the rejection of claims 35-38 as obvious over Kitazoe in view of Cramby (pp. 9-10 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive. 
Patent Owner asserts here that Kitazoe fails to disclose that the base station can support an extended DRX. As noted above, Kitazoe speaks of ensuring that the network can support the DRX cycle the UE wishes to use it. Kitazoe at col. 1 ll. 61-64. Likewise, legacy core networks may not support an indication that the RAN DRX can be ignored for the CN one. Id. at col. 5 ll. 33-47 describing FIGS 3A and 3B. Lastly, the CN DRX may be shorter than the RAN one, in which case the RAN DRX is long. Kitazoe at col. 7 ll. 27-37, noting that the first network with the longer DRX may, in fact, be a Base Station. 
Patent Owner further asserts that Cramby fails to disclose an extended DRX. However, while Cramby does not specifically use the term “extended” or “eDRX”, various DRX lengths are discloses including longer periods that may be up to four times the length of standard ones. Cramby at FIG 3 and col. 3 ll. 14-42. This is similar to Kitazoe, which shows an extended DRX that is four times the length of the standard one. Kitazoe at FIG 2. Thus one of ordinary skill in the art would have understood the same length longer DRX of Cramby to be an “extended” DRX or at least the equivalent.
Lastly, the Examiner notes that the disclosure of the instant patent as to the embodiment being claimed here does not describe the DRX using the word “extended”. Rather, it refers to it as a “long” DRX. ‘154 Patent at col. 10 l. 65-col. 12 l. 3. Thus the broadest reasonable interpretation of the claim, consistent with the specification, is one of a “long” DRX. The Examiner notes that Kitazoe and Cramby both refer to alternate DRX values this way.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is 571-272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992